CORRECTED ALLOWABILITY NOTICE
A summary of the Examiner Initiated interview, held on 05/07/2021, is attached to the present office action. Claims 1-2, 4-9, 11-16, and 18-20 are pending further examination.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ryan Chowdhury (Reg 74466) on 05/07/2021.

The application has been amended as follows: 
Claim 11: The system of claim  8, wherein the selected subset of top-ranked distinctive search orientation blocks of each successive iterative comparison includes a smaller number of distinctive search orientation blocks compared to the selected subset of top-ranked distinctive search orientation blocks  of the preceding iterative comparison.









Allowable Subject Matter
Claims 1-2, 4-9, 11-16, and 18-20 (renumbered 1-20 for issue) are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 8, and 15 have been successfully amended to incorporate the allowable subject matter of previously presented claim. Each of said independent claims and the claims depending therefrom of present claimset further require an iterative process of comparing the blocks, scoring the blocks, and selecting top-ranked blocks for following iterations of the comparison and scoring process. Neither the previously presented prior art, known prior art, or reasonable combinations thereof have disclosed the currently amended claimset consisting of claims 1-2, 4-9, 11-16, and 18-20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN J BLOOM whose telephone number is (571)272-9321.  The examiner can normally be reached on 9:30AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN BLOOM/
Examiner, Art Unit 2666




/KIM Y VU/Supervisory Patent Examiner, Art Unit 2666